              Case 1:19-cv-00470-GSA Document 21 Filed 05/08/20 Page 1 of 2


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
                                                       )    Case No. 1:19-cv-00470
     JULIO C. ENCINAS,                                 )
11
                                                       )    STIPULATION AND ORDER
                    Plaintiff,                         )    FOR EXTENSION OF TIME
12
                                                       )
            vs.                                        )
13                                                     )
14   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
15                                                     )
                                                       )
                    Defendant.                         )
16
17
18          IT IS HEREBY STIPULATED, by and between the parties through their respective
19   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
20   from May 11, 2020 to June 10, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
21   COINFIDENTIAL LETTER BRIEF . All other dates in the Court’s Scheduling Order shall be
22   extended accordingly.
23          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
24   the requested extension is necessary due several merit briefs being due on the same week.
25   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
26   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
27   Court for any inconvenience this may cause.
28   ///


                                                   1
             Case 1:19-cv-00470-GSA Document 21 Filed 05/08/20 Page 2 of 2


                                  Respectfully submitted,
 1
 2   Dated: May 8, 2020           PENA & BROMBERG, ATTORNEYS AT LAW

 3
                               By: /s/ Jonathan Omar Pena
 4
                                  JONATHAN OMAR PENA
 5                                Attorneys for Plaintiff

 6
 7
     Dated: May 8, 2020           MCGREGOR W. SCOTT
 8                                United States Attorney
                                  DEBORAH LEE STACHEL
 9                                Regional Chief Counsel, Region IX
10                                Social Security Administration

11
                               By: */s/ Chantal Jenkins
12                                Chantal Jenkins
13                                Special Assistant United States Attorney
                                  Attorneys for Defendant
14                                (*As authorized by email on May 8, 2020)
15
16   IT IS SO ORDERED.
17
        Dated:   May 8, 2020                    /s/ Gary S. Austin
18                                          UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                        2
